Exhibit 10.32

 



FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made effective
as of October 24, 2015, but executed on November 10, 2015, by and among
WILHELMINA INTERNATIONAL, INC., a Delaware corporation (“Borrower”), AMEGY BANK
NATIONAL ASSOCIATION, a national banking association (“Bank”), and each of the
Guarantors set forth on the signature pages hereof (each a “Guarantor”, and
collectively the “Guarantors”).

 

RECITALS

 

A.                 Borrower and Bank entered into that certain Credit Agreement
dated as of April 20, 2011, as amended by that certain First Amendment to Credit
Agreement dated as of January 1, 2012, that certain Second Amendment to Credit
Agreement dated as of October 24, 2012, and that certain Third Amendment to
Credit Agreement dated as of July 31, 2014 (the “Credit Agreement”).

 

B.                 In connection with the Credit Agreement, Borrower executed
and delivered to Bank that certain Line of Credit Promissory Note dated April
20, 2011, in the stated principal amount of $500,000.00, as amended and restated
by that certain Amended and Restated Line of Credit Promissory Note dated as of
January 1, 2012, in the stated principal amount of $1,500,000.00, and as amended
and restated by that certain Second Amended and Restated Line of Credit
Promissory Note dated as of October 24, 2012, in the stated principal amount of
$5,000,000.00 (the “Existing Line of Credit Note”).

 

C.                 In connection with the Credit Agreement, (i) Guarantors
(other than Wilhelmina Creative, LLC, Artists at Wilhelmina LLC, and Wilhelmina
Licensing (Texas) LLC) executed and delivered to Bank that certain Unlimited
Guaranty dated April 20, 2011, and (ii) Wilhelmina Creative, LLC, at the time of
its formation as an additional subsidiary of Borrower, executed and delivered to
Bank pursuant to Section 4.14 of the Credit Agreement that certain Unlimited
Guaranty dated effective as of May 25, 2012 (collectively, the “Original
Guaranty Agreements”).

 

D.                 Borrower has requested Bank to (i) extend additional credit
to Borrower in the form of a new term loan, (ii) extend the maturity date and
reduce the maximum outstanding principal balance of the Line of Credit, (iii)
amend certain financial covenants of Borrower set forth in the Credit Agreement,
(iv) amend the Borrowing Base set forth in the Credit Agreement in certain
respects, and (v) amend the Credit Agreement in certain other respects, all as
more fully set forth herein, and Bank has agreed to the same upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I
Definitions

 

Section 1.1.           Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meaning as assigned
to them in the Credit Agreement, as amended hereby.

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 1

 

ARTICLE II
Amendments

 

Section 2.1.           Amendment to Section 1.1 of the Credit Agreement.
Sections 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to hereafter read as follows.

 

“(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
October 24, 2016 not to exceed at any time the aggregate principal amount of
Four Million and No/100 Dollars ($4,000,000.00) minus all outstanding Letter of
Credit Liabilities, as hereinafter defined (“Line of Credit”), the proceeds of
which shall be used (i) to pay fees and expenses incurred in connection with
this Agreement and the transaction contemplated hereby, and (ii) for working
capital and other general business purposes of Borrower. Borrower’s obligation
to repay advances under the Line of Credit are evidenced by a Third Amended and
Restated Line of Credit Promissory Note dated as of October 24, 2015, in the
stated principal amount of $4,000,000.00 (as such promissory note may be
amended, restated, refinanced or otherwise modified from time to time, the “Line
of Credit Note”), all terms of which are incorporated herein by this reference.

 

(b) Limitation on Borrowings. Outstanding borrowings under the Line of Credit
shall not at any time exceed the then-current borrowing base (the “Borrowing
Base”) equal to the following amount as determined in good faith by Bank based
upon a Borrowing Base Certificate (herein so called) in the form of Exhibit A
attached hereto and incorporated herein by reference or in such other form as
may be acceptable to Bank and such other information as Bank may consider
relevant to such determination: an amount equal to eighty percent (80%) of the
aggregate value of Borrower’s Eligible Accounts Receivable (which amount, as of
any date of determination, is hereinafter called the “Borrowing Base Amount”),
minus all outstanding Letter of Credit Liabilities, minus all outstanding
indebtedness under the Term Loan, as hereinafter defined. All of the foregoing
shall be determined by Bank upon receipt and review of all collateral reports
required hereunder and such other documents and collateral information as Bank
may from time to time reasonably require. Borrower acknowledges that the
Borrowing Base was established by Bank with the understanding that, among other
items, the aggregate of all returns, rebates, discounts, credits and allowances
for the immediately preceding three (3) months at all times shall be less than
five percent (5%) of Borrower’s aggregate gross sales for said period. If such
dilution of Borrower’s accounts for the immediately preceding three (3) months
at any time exceeds five percent (5%) of Borrower’s aggregate gross sales for
said period, or if there at any time exists any other matters, events,
conditions or contingencies which Bank reasonably believes may affect payment of
any portion of any Borrower’s accounts, Bank, in its sole discretion, may reduce
the foregoing advance rate against Eligible Accounts Receivable to a percentage
appropriate to reflect such additional dilution and/or establish additional
reserves against Borrowers’ Eligible Accounts Receivable.

 

As used herein, “Eligible Accounts Receivable” shall mean and consist solely of
trade accounts created in the ordinary course of Borrower’s business, upon which
Borrower’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:

 

(i)                 any account which is unpaid more than one hundred twenty
(120) days past the initial invoice date therefor;

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 2

 

(ii)               that portion of any account for which there exists any right
of setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;

 

(iii)             any account which represents an obligation of any state or
municipal government or of the United States government or any political
subdivision thereof;

 

(iv)             any account which represents an obligation of an account debtor
located in a foreign country;

 

(v)               any account which arises from the sale or lease to or
performance of services for, or represents an obligation of, an employee,
affiliate, partner, member, parent or subsidiary of Borrower;

 

(vi)             that portion of any account, which represents interim or
progress billings or retention rights on the part of the account debtor;

 

(vii)           any account which represents an obligation of any account debtor
when twenty percent (20%) or more of Borrower’s accounts from such account
debtor are not eligible pursuant to (i) above;

 

(viii)         that portion of any account from an account debtor which
represents the amount by which such Borrower’s total accounts from said account
debtor exceeds twenty percent (20%) of Borrower’s total accounts; or

 

(ix)             any account deemed ineligible by Bank when Bank, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.

 

(c)                Term Loan. Subject to the terms and conditions of this
Agreement, in addition to the Line of Credit, Bank hereby agrees to make
advances to Borrower from time to time up to and including October 24, 2016 not
to exceed at any time the aggregate principal amount of Three Million and No/100
Dollars ($3,000,000.00) (the “Term Loan”), the proceeds of which shall be used
by Borrower to (i) pay for stock repurchases (including any associated costs) of
its equity interests from June 30, 2015 through and until October 24, 2016, (ii)
pay for stock repurchases (including any associated costs) of its equity
interests, and (iii) finance capital expenditures funded during the 2015
calendar year, in each case, as approved by Bank. Borrower’s obligation to repay
advances under the Term Loan are evidenced by a Promissory Note dated as of
October 24, 2015, in the stated principal amount of $3,000,000.00 (as such
promissory note may be amended, restated, refinanced or otherwise modified from
time to time, the “Term Note”), all terms of which are incorporated herein by
this reference.

 

(d)               Borrowing and Repayment. With respect to the Line of Credit,
Borrower may from time to time during the term of the Line of Credit borrow,
partially or wholly repay its outstanding borrowings, and reborrow under the
Line of Credit, subject to all of the limitations, terms and conditions
contained herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above. With respect
to the Term Loan, and notwithstanding anything herein or in any other Loan
Document to the contrary, Borrower shall not be entitled to any advances
thereunder after October 24, 2016, and Borrower may not re-borrow any amounts
repaid under the Term Loan; provided, Borrower may partially or wholly repay its
outstanding borrowings under the Term Loan, subject to all of the limitations,
terms and conditions contained herein or in the Term Note. If at any time the
total outstanding borrowings under the Line of Credit exceed the then current
Borrowing Base, then Borrower shall immediately repay the amount of such
excess.”

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 3

 

Section 2.2.           Amendment to Section 1.2(a) of the Credit Agreement.
Section 1.2(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest from the date such advance is made to the date such amount
is fully repaid by Borrower, at the rate of interest set forth in the Line of
Credit Note or the Term Note, as applicable.”

 

Section 2.3.           Deletion of Section 1.2(c) of the Credit Agreement.
Subparagraph (c) of Section 1.2 of the Credit Agreement is hereby deleted in its
entirety and shall be of no further force or effect.

 

Section 2.4.           Amendment to Section 1.3 of the Credit Agreement. Section
1.3 of the Credit Agreement is hereby amended by deleting the reference to the
term “the Line of Credit Note” and inserting the term “the Line of Credit Note,
the Term Note” in lieu thereof.

 

Section 2.5.           Amendment to Section 1.5 of the Credit Agreement. Section
1.5 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 

“SECTION 1.5. LETTERS OF CREDIT.

 

(a)                Issuance. Subject to the terms and conditions of this
Agreement, Bank agrees to issue one or more standby letters of credit for the
account of Borrower from time to time from the date hereof through the date that
is five (5) business days prior to October 24, 2016; provided, however, that the
outstanding Letter of Credit Liabilities shall not at any time exceed the least
of: (a) Five Hundred Thousand and No/100 Dollars ($500,000.00); (b) an amount
equal to $7,000,000.00 minus the outstanding borrowings under the Line of Credit
and the Term Loan, in the aggregate; or (c) an amount equal to the Borrowing
Base Amount minus the outstanding borrowings under the Line of Credit and the
Term Loan, in the aggregate. Each Letter of Credit shall have an expiration date
not to exceed three hundred sixty-five (365) days, shall not have an expiration
date beyond October 24, 2016, shall be payable in Dollars, shall have a minimum
face amount of Fifty Thousand and No/100 Dollars ($50,000.00), must support a
transaction that is entered into in the ordinary course of Borrower’s business,
must be satisfactory in form and substance to Bank, will be subject to the
payment of such Letter of Credit fees as Bank may require, and shall be issued
pursuant to such documents and instruments executed by Borrower (including,
without limitation, Bank’s form of Letter of Credit application as then in
effect) as Bank may require. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a direct or indirect subsidiary of Borrower, Borrower shall be obligated to
reimburse Bank hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any of its direct or indirect subsidiaries inures to the benefit of
Borrower, and that Borrower’s business derives substantial benefits from the
businesses of such subsidiaries. For purposes of this Agreement, the term
“Letter of Credit Liabilities” shall mean, at any time, the aggregate face
amount of all outstanding Letters of Credit, plus any amounts drawn under any
Letters of Credit for which Bank has not been fully reimbursed by Borrower
(unless Bank, in its sole discretion, has cleared the drawn amount, in which
case the drawn amount would not constitute a Letter of Credit Liability). The
Letter of Credit Liabilities are part of Borrower’s indebtedness and obligations
hereunder. For purposes of this Agreement, the term “Letter of Credit” shall
mean any letter of credit issued by Bank for the account of or at the direction
of Borrower pursuant to this section.

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 4

 

(b)               Fees. Borrower agrees to pay to Bank, as a condition precedent
to the issuance (including the extension) of each Letter of Credit, an issuance
fee payable on the date of issuance equal to the greater of (i) one percent (1%)
per annum of the face amount of such Letter of Credit, and (ii) $1,000
(including any extension).

 

(c)                Reimbursement. Each payment by Bank pursuant to a drawing
under a Letter of Credit is required to be reimbursed by Borrower to Bank and
payable immediately upon such drawing and, at the sole option of Bank, can be
charged by Bank as a borrowing under the Line of Credit Note and this Agreement
by Borrower as of the day and time such payment is made by Bank and in the
amount of such payment.

 

(d)               Additional Costs in Respect of Letters of Credit. If, after
the date hereof, there shall occur the adoption of any applicable law, rule, or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by Bank with any request or directive (whether or not having the
force of law) of any such authority, central bank, or comparable agency there
shall be imposed, modified, or deemed applicable any tax, reserve, special
deposit, or similar requirement against or with respect to or measured by
reference to Letters of Credit issued or to be issued hereunder or Bank’s
commitment to issue Letters of Credit hereunder, and the result shall be to
increase the cost to Bank of issuing or maintaining any Letter of Credit or its
commitment to issue Letters of Credit hereunder or reduce any amount receivable
by Bank hereunder in respect of any Letter of Credit (which increase in cost, or
reduction in amount receivable, shall be the result of Bank’s reasonable
allocation of the aggregate of such increases or reductions resulting from such
event), then, upon demand by Bank, Borrower agrees to pay to Bank, from time to
time as specified by Bank, such additional amounts as shall be sufficient to
compensate Bank for such increased costs or reductions in amount. A statement as
to such increased costs or reductions in amount incurred by Bank, submitted by
Bank to Borrower, shall be conclusive as to the amount thereof; provided that
the determination thereof is made on a reasonable basis.”

 

Section 2.6.           Amendment to Section 2,2 of Credit Agreement. Section 2.2
of the Credit Agreement is hereby amended by deleting the reference to the term
“the Line of Credit Note” and inserting the term “the Line of Credit Note, the
Term Note” in lieu thereof.

 

Section 2.7.           Amendment to Section 4.3 of Credit Agreement.

 

(a)                Section 4.3(a) and Section 4.3(b) of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:

 

“(a) not later than 90 days after and as of the end of each fiscal year of
Borrower, (i) financial statements of the Loan Parties, to include a balance
sheet and statements of income, cash flow and shareholders’ equity, prepared on
a consolidated basis in accordance with generally accepted accounting principles
by certified public accountants of recognized standing acceptable to Bank and
audited on an unqualified basis, and (ii) the Borrower’s 10-K filed with the
United States Securities and Exchange Commission for such year;

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 5

 

(b) not later than 45 days after and as of the end of each fiscal quarter of
Borrower, (i) financial statements of the Loan Parties, to include a balance
sheet and statements of income, cash flow and shareholders’ equity, prepared on
a consolidated basis in accordance with generally accepted accounting principles
(subject to normal year-end adjustments and the absence of footnotes), and (ii)
the Borrower’s 10-Q filed with the United States Securities and Exchange
Commission for such quarter;”

 

(b)               Section 4.3(c) and Section 4.3(d) of the Credit Agreement are
each hereby amended by deleting the reference to the term “30” and inserting the
term “45” in lieu thereof.

 

Section 2.8.           Amendments to Section 4.9 of Credit Agreement.

 

(a)                Section 4.9(a) of the Credit Agreement is hereby amended by
deleting the reference to the term “$22,000,000.00” and inserting the term
“$20,000,000.00” in lieu thereof.

 

(b)               Section 4.9(b) of the Credit Agreement is hereby amended by
(i) deleting the reference to the term “1.5” and inserting the term “1.25” in
lieu thereof, and (ii) amending and restating the definitions of “EBITDA” and
“Fixed Charge Coverage Ratio” in their entirety to read as follows:

 

“‘EBITDA’ means, with respect to the Loan Parties for any period (a) net income
determined in accordance with generally accepted accounting principles for such
period (not inclusive of any non-cash income or losses with respect to
non-controlling interests of Wilhelmina Kids & Creative Management, LLC), plus
(b) to the extent deducted in the calculation of net income, interest expense,
income taxes, depreciation, and amortization, less (c) extraordinary,
non-recurring items of revenues which Bank elects to exclude from net income, in
the exercise of its sole discretion.”

 

“‘Fixed Charge Coverage Ratio’ means, with respect to the Loan Parties and on
the date of calculation, the ratio of (a) EBITDA plus (i) operating lease
payments, plus (ii) non-cash impairment charges, minus (iii) non-financed
capital expenditures, minus (iv) dividends and distributions, minus (v) cash
taxes, minus (vi) non-financed amounts paid by Borrower to purchase or acquire
any of its equity interests to (b) the sum of (i) Debt Service plus
(ii) operating lease payments, in each case determined for the 12-month period
then ending.”

 

Section 2.9.           Amendment to Section 5.7 of the Credit Agreement. Section
5.7 of the Credit Agreement is hereby amended by inserting the following
sentence at the end of such Section to read as follows: “Notwithstanding the
foregoing, Borrower shall be permitted to repurchase its equity interests using
proceeds of the Term Loan in the manner set forth in Section 2.1(c) hereof.”

 

Section 2.10.       Amendment to Section 7.2 of the Credit Agreement. Section
7.2 of the Credit Agreement is amended and restated in its entirety to hereafter
read as follows:

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 6

 

“Section 7.2.        NOTICES. All notices, requests and demands which any party
is required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

Loan Parties: Wilhelmina International, Inc.

200 Crescent Court

Suite 1400

Dallas, Texas 75201

Attention: Mark Schwarz

 

with a copy to:

300 Park Avenue South

New York, NY 10010

Attention: David S. Chaiken

 

 

Bank:              Amegy Bank National Association

2501 N. Harwood

Suite 1600

Dallas, Texas 75201

Attention: Ms. Tamara Ray

 

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.”

 

Section 2.11.       Replacement of Borrowing Base Certificate. The Borrowing
Base Certificate attached as Exhibit A to the Credit Agreement is hereby amended
and restated in its entirety with the form of Borrowing Base Certificate
attached hereto as Exhibit A.

 

ARTICLE III
Conditions Precedent

 

Section 3.1.           Conditions. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived by the Bank:

 

(a)                The following instruments shall have been duly and validly
executed and delivered to Bank by the parties thereto, all in form, scope and
content satisfactory to the Bank:

 

(i)                 this Amendment executed by Borrower and Guarantors;

 

(ii)               Third Amended and Restated Line of Credit Promissory Note of
even date herewith, executed by Borrower made payable to Bank, in the stated
principal amount of $4,000,000.00 (the “Line of Credit Note”), which Line of
Credit Note shall amend and restate the Existing Line of Credit Note in its
entirety;

 

(iii)             Promissory Note of even date herewith, executed by Borrower
made payable to Bank, in the stated principal amount of $3,000,000.00 (the “Term
Note”), which Term Note evidences the Term Loan;

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 7

 

(iv)             Third Amendment to Pledge and Security Agreement of even date
herewith, execute by Borrower and each Guarantor (except Wilhelmina Licensing
(Texas) LLC and Artists at Wilhelmina LLC);

 

(v)               Unlimited Guaranty executed by each of Wilhelmina Licensing
(Texas) LLC and Artists at Wilhelmina LLC (collectively with the Original
Guaranty Agreements, the “Guaranty Agreements”), executed and delivered to Bank
pursuant to Section 4.14 of the Credit Agreement;

 

(vi)             Pledge and Security Agreement executed by each of Wilhelmina
Licensing (Texas) LLC and Artists at Wilhelmina LLC, executed and delivered to
Bank pursuant to Section 4.14 of the Credit Agreement; and

 

(vii)           Resolutions of the Board of Directors (or other governing body)
of Borrower and each Guarantor certified by the Secretary or an Assistant
Secretary (or other custodian of records of each such entity) which authorize
the execution, delivery, and performance by Borrower and each Guarantor of this
Amendment and the other Loan Documents to be executed in connection herewith.

 

(b)               The representations and warranties contained herein, in the
Credit Agreement, as amended hereby, and in each other Loan Document shall be
true and correct as of the date hereof, as if made on the date hereof, except to
the extent such representation and warranties relate to an earlier date.

 

(c)                No Event of Default shall have occurred and be continuing and
no Default shall exist, unless such Event of Default or Default has been
specifically waived in writing by Bank.

 

(d)               All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto, shall be satisfactory to Bank and its
legal counsel.

 

(e)                There shall have been no material adverse change in the
condition (financial or otherwise) of Borrower or any Guarantor since July 31,
2014.

 

ARTICLE IV
Ratifications, Representations, Warranties

 

Section 4.1.           Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower and Guarantors agree that the Credit Agreement, as amended
hereby, and the other Loan Documents shall continue to be legal, valid, binding
obligations of Borrower and Guarantors, enforceable against Borrower and
Guarantors in accordance with their respective terms.

 

Section 4.2.           Renewal of Security Interests. Each of Borrower and
Guarantors hereby renews, regrants and affirms the liens and security interests
created and granted in the Credit Agreement and in all other Loan Documents
(including, without limitation, those certain Pledge and Security Agreements to
which it is a party, as amended), to secure the prompt payment of all
indebtedness and obligations of Borrower and each Guarantor under the Loan
Documents as amended and increased by the terms hereof, including without
limitation any Letter of Credit Liabilities and the Term Loan. Each of Borrower
and Guarantors agree that this Amendment shall in no manner affect or impair the
liens and security interests securing the indebtedness of Borrowers and
Guarantors to Bank and that such liens and security interests shall not in any
manner be waived, the purposes of this Amendment being to modify the Credit
Agreement as herein provided, and to carry forward all liens and security
interests securing same, which are acknowledged by Borrower and Guarantors to be
valid and subsisting.

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 8

 

Section 4.3.           Representations and Warranties. Borrower and Guarantors
hereby represent and warrant to Bank as follows:

 

(a)                The execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and delivered in connection herewith
have been authorized by all requisite corporate action on the part of Borrower
and each Guarantor and do not and will not conflict with or violate any
provision of any applicable laws, rules, regulations or decrees, the
organizational documents of Borrower or any Guarantor, or any agreement,
document, judgment, license, order or permit applicable to or binding upon
Borrower or any Guarantor or their respective assets. No consent, approval,
authorization or order of, and no notice to or filing with, any court or
governmental authority or third person is required in connection with the
execution, delivery or performance of this Amendment or to consummate the
transactions contemplated hereby;

 

(b)               The representations and warranties contained in the Credit
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof, except to the extent such representations and warranties
relate to an earlier date;

 

(c)                No Event of Default under the Credit Agreement or any Loan
Document has occurred and is continuing;

 

(d)               Borrower and Guarantors are in full compliance with all
covenants and agreements contained in the Credit Agreement, as amended hereby,
and the other Loan Documents to which each is a party;

 

(e)                Neither Borrower nor any Guarantor has amended any of its
organizational documents since the date of the execution of the Credit
Agreement; and

 

(f)                As of the date of this Amendment, the unpaid principal amount
of the Line of Credit Note is $0.00, which amount is unconditionally owed by
Borrower to Bank without offset, defense or counterclaim of any kind or nature
whatsoever.

 

Section 4.4.           Guarantors’ Consent and Ratification. Each Guarantor
hereby consents and agrees to the terms of this Amendment, and agrees that the
Guaranty Agreement to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms.
Furthermore, each Guarantor hereby agrees and acknowledge that (a) the Guaranty
Agreements are Loan Document, (b) the Guaranty Agreements are not subject to any
claims, defenses or offsets, (c) nothing contained in this Amendment or any
other Loan Document shall adversely affect any right or remedy of Bank under the
Guaranty Agreements, (d) the execution and delivery of this Amendment shall in
no way reduce, impair or discharge any obligations of any Guarantor pursuant to
the Guaranty Agreements and shall not constitute a waiver by Bank against any
Guarantor, (e) by virtue hereof and by virtue of the Guaranty Agreements, each
Guarantor hereby guarantees to Bank the prompt and full payment and full and
faithful performance by the Borrower of the entirety of the Guaranteed
Indebtedness (as defined in the Guaranty Agreements) including, without
limitation, all amounts owing under the Line of Credit Note, the Term Note, and
all Letter of Credit Liabilities, (f) no Guarantor’s consent is required to the
effectiveness of this Amendment, and (g) no consent by any Guarantor is required
for the effectiveness of any future amendment, modification, forbearance or
other action with respect to the Credit Agreement or any present or future Loan
Document.

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 9

 

ARTICLE V
Miscellaneous

 

Section 5.1.           Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other Loan
Document, including without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by Bank or any
closing shall affect such representations and warranties or the right of Bank to
rely thereon.

 

Section 5.2.           Reference to Credit Agreement. Each of the Loan
Documents, including the Credit Agreement and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, as amended
hereby, are hereby amended so that any reference in such Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.

 

Section 5.3.           Expenses of Bank. As provided in the Credit Agreement,
Borrower agrees to pay on demand all reasonable costs and expenses incurred by
Bank in connection with the preparation, negotiation and execution of this
Amendment and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements hereto, including, without
limitation, the reasonable costs and fees of Bank’s legal counsel, and all
reasonable costs and expenses incurred by Bank in connection with the
enforcement or preservation of any rights under the Credit Agreement, as amended
hereby, and any other Loan Document, including, without limitation, the
reasonable costs and fees of Bank’s legal counsel.

 

Section 5.4.           RELEASE. BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN. ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER AND ANY
GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOAN, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS, AND NEGOTIATIONS FOR AND EXECUTION OF THE
LOAN DOCUMENTS.

 

Section 5.5.           Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 10

 

Section 5.6.           GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE
BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

Section 5.7.           Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs, executors, and legal representatives, except that
none of the parties hereto other than Bank may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Bank.

 

Section 5.8.           WAIVER OF TRIAL BY JURY. THE PARTIES HERETO AGREE THAT NO
PARTY SHALL REQUEST A TRIAL BY JURY IN THE EVENT OF LITIGATION BETWEEN THEM
CONCERNING THE LOAN DOCUMENTS OR ANY CLAIMS OR TRANSACTIONS IN CONNECTION
THEREWITH, IN EITHER A STATE OR FEDERAL COURT, THE RIGHT TO TRIAL BY JURY BEING
EXPRESSLY WAIVED BY BANK, BORROWER AND GUARANTORS. EACH OF BANK, BORROWER AND
GUARANTORS ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND
UNDERSTANDING OF THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH
THE BENEFIT OF ADVICE OF COUNSEL OF ITS CHOOSING.

 

Section 5.9.           Counterparts. This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

 

Section 5.10.       Descriptive Headings. The captions in this Amendment are for
convenience only and shall not define or limit the provisions hereof.

 

Section 5.11.       ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND
ALL OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH AND PURSUANT
TO THIS AMENDMENT AND THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 5.12.       Arbitration. All disputes, claims, and controversies arising
from this Amendment shall be arbitrated in accordance with Section 7.15 of the
Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



FOURTH AMENDMENT TO CREDIT AGREEMENT- Page 11

 

EXECUTED as of the date first written above.

 

BORROWER:

 

WILHELMINA INTERNATIONAL, INC.,
a Delaware corporation

 

By: /s/ David S. Chaiken 

David S. Chaiken 

Chief Accounting Officer

 

BANK:

AMEGY BANK NATIONAL ASSOCIATION, a national banking association

 

By: /s/ Tamara Ray 

Name: Tamara Ray
Title: Vice President

 

GUARANTORS:

 

WILHELMINA LICENSING LLC,

a Delaware limited liability company

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

WILHELMINA LICENSING (TEXAS) LLC,

a Texas limited liability company

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

WILHELMINA FILM & TV PRODUCTIONS LLC, a Delaware limited liability company

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 



FOURTH AMENDMENT TO CREDIT AGREEMENT – Signature Page

 

WILHELMINA ARTIST MANAGEMENT LLC, a New York limited liability company

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

WILHELMINA-MIAMI, INC.,

a Florida corporation

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

WILHELMINA INTERNATIONAL, LTD.,

a New York corporation

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

WILHELMINA WEST, INC.,

a California corporation

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

WILHELMINA MODELS, INC.,

a New York corporation

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

 

 

 

 



FOURTH AMENDMENT TO CREDIT AGREEMENT – Signature Page

 

LW1, INC.,

a California corporation

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

WILHELMINA CREATIVE, LLC,

a Florida limited liability company

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

ARTISTS AT WILHELMINA LLC,

a Florida limited liability company

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

 

 

 

 



FOURTH AMENDMENT TO CREDIT AGREEMENT – Signature Page

 

EXHIBIT A

 

Borrowing Base Certificate

 

(see attached)

 

 

 

 

 

 

 

 

 

 

 

 




FOURTH AMENDMENT TO CREDIT AGREEMENT – Exhibit A

 

BORROWING BASE CERTIFICATE

 

Date: _______________ , 20__ (the “Certificate Date”)

 

Amegy Bank National Association

2501 N. Harwood, Suite 1600

Dallas TX 75201

Attention: Ms. Tamara Ray

 

To Whom It May Concern:

 

Reference is made to that certain Credit Agreement dated as of April 20, 2011
(as amended by that certain First Amendment to Credit Agreement dated January 1,
2012, that certain Second Amendment to Credit Agreement dated October 24, 2012,
that certain Third Amendment to Credit Agreement dated July 31, 2014, that
certain Fourth Amendment to Credit Agreement dated October 24, 2015, and as
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”) by and between Wilhelmina International, Inc. (“Borrower”) and Amegy
Bank National Association (“Bank”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement.

 

This Borrowing Base Certificate (this “Certificate”) is prepared, and is based
upon information accurate, as of the Certificate Date, and is provided in
accordance with Section 3.1(b)(iv) or Section 4.3(d) of the Credit Agreement.

 

Borrower hereby certifies, represents and warrants to Bank as follows:

 

1. all information contained herein is true, correct and complete as of the
Certificate Date; and

 

2. the calculation of the Borrowing Base as of the Certificate Date is as
follows:

 

A. Borrowing Base Amount     (i) Maximum Line Amount $4,000,000.00   (ii)
Eligible Accounts Receivable Advance Rate 80%   (iii) Eligible Accounts
Receivable (see Schedule 1): $   (iv) Eligible Account Receivable Component –
Line A(ii) multiplied by Line A(iii) $ B. Outstanding principal amount of
advances, loans, or other extensions of credit, including the Term Loan: $ C.
Outstanding Letter of Credit Liabilities: $ D.

TOTAL AVAILABILITY

 

The lesser of (a) Line A(i) or (b) Line A(iv) minus Line B minus Line C

 

$

 



FOURTH AMENDMENT TO CREDIT AGREEMENT – Exhibit A

 

Borrower has signed this Borrowing Base Certificate as of the day and year first
above written.

 

WILHELMINA INTERNATIONAL, INC., a Delaware corporation

 

By: /s/ David S. Chaiken

David S. Chaiken

Chief Accounting Officer

 

 

 

 

 

 



FOURTH AMENDMENT TO CREDIT AGREEMENT – Exhibit A

 

SCHEDULE 1
CALCULATION OF ELIGIBLE ACCOUNTS RECEIVABLE

 

1. Trade accounts receivable in the ordinary course of Borrowers' business:  
$____________ 2. Minus the sum of the following ineligible accounts (to be
determined with respect to the accounts of each Borrower and then added to
determine the aggregate amount for all Borrowers):      

(i)        such accounts as to which payment is not absolute or is contingent:

 

$____________

 

    (ii)      such accounts which are unpaid more than 120 days past the initial
invoice date therefor:

$____________

 

    (iii)    that portion of such accounts for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted:

$____________

 

    (iv)    such accounts which represent an obligation of any state or
municipal government or of the United States government or any political
subdivision thereof:

$____________

 

    (v)      such accounts which represent an obligation of an account debtor
located in a foreign country:

$____________

 

    (vi)    such accounts which arise from the sale or lease to or performance
of services for, or represents an obligation of, an employee, affiliate,
partner, member, parent or subsidiary of any Borrower.

$____________

 

    (vii)  that portion of such accounts which represents interim or progress
billings or retention rights on the part of the account debtor:

$____________

 

    (viii)   such accounts which represent an obligation of any account debtor
when twenty percent (20%) or more of a Borrower’s accounts from such account
debtor are not eligible pursuant to clause (ii) above:

$____________

 

   

(ix)    that portion of such accounts from an account debtor which represents
the amount by which Borrower’s total accounts from said account debtor exceeds
twenty percent (20%) of Borrower’s total accounts:

 

and

 

$____________

 

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Exhibit A

 

  (x)      such accounts deemed ineligible by Bank when Bank, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory:

$____________

 

    Subtotal:   $____________ 3. Total amount of Eligible Accounts Receivable
(item 1 minus item 2):   $____________

 

 

 

 

 

 

 

 

 

 

 

 

 

 



FOURTH AMENDMENT TO CREDIT AGREEMENT – Exhibit A

 



 

